Title: To George Washington from Major General William Heath, 30 August 1776
From: Heath, William
To: Washington, George



Dear General
Kingsbridge Augst 30th 1776

A Sloop from Red Hook (up the North River) has Just Come to Anchor near this Place, having on Board about 4 Tons & half of Gun Powder made at Livingstons Mills which was to be Deliver’d to your Excellency at New York, but the master has Stoped here Untill He Knows your Pleasure where to Land it.
A very Extraordinary Report has Just Spread here, that whether True or false we are as yet uncertain That Long-Island is Evacuated by Our Troops.
The Ships in the East River fall Down yesterday afternoon to Hunts Point, where they now lie at anchor.
I have just Sent the Prisoners Taken on the 27th Instant to Connecticut.
I am in Anxiety Untill I hear from you and am with great respect your Excellencys most Humble Servt

W. Heath

